Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into as of
the 29th day of June, 2007, by and between Spectrum Brands, Inc. (“the
“Company”) and Kent J. Hussey (the “Executive”)

WHEREAS, the Company and the Executive previously entered into an Amended and
Restated Employment Agreement (the “Agreement”), dated April 1, 2005; and

WHEREAS, the Company and the Executive wish to amend various provisions of the
Agreement consistent with the Company’s and the Executive’s desire for the
Company to employ the Executive in a capacity different from that described in
the Agreement and pursuant to the terms and conditions set forth in the
Agreement, as modified by this Amendment; and

WHEREAS, the Executive is willing and able to accept such employment on such
terms and conditions; and

WHEREAS, Executive’s continued employment with the Company is expressly
conditioned upon the agreement by the Executive to the terms and conditions of
such employment as contained in the Agreement, as modified by this Amendment.

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein (promises that include benefits to which the Executive would not
otherwise be entitled), and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

1. Section 1 of the Agreement is hereby amended in its entirety to read as
follows:

 

  1. Employment Duties and Acceptance. The Company hereby employs the Executive,
and the Executive agrees to serve and accept employment with the Company, as
Chief Executive Officer, reporting directly to the Board of Directors of the
Company (the “Board”). As Chief Executive Officer, the Executive shall oversee
and direct the operations of the Company and perform such other duties
consistent with the responsibilities of the Chief Executive Officer, all subject
to the direction and control of the Board. During the Term (as defined below)
the Executive shall devote substantially all of his working time and efforts to
such employment.

2. Section 2 of the Agreement is hereby amended in its entirety to read as
follows:

 

  2.

Term of Employment. Subject to termination of employment under Section 4 hereof,
the Executive’s employment and appointment hereunder shall be for a term
commencing on May 23, 2007 and expiring on May 22, 2008 (the “Initial Term”).
Upon expiration of the Initial Term and subject to termination of employment
under Section 4 hereof, this Agreement shall automatically extend for successive
renewal periods of one (1) year



--------------------------------------------------------------------------------

 

(“Renewal Term(s)”). The Initial Term and any Renewal Terms shall be
collectively referred to as the “Term.”

3. The first sentence of Section 3(a) of the Agreement is hereby deleted and the
following substituted therefor:

The Executive shall receive a base salary of Seven Hundred Fifty Thousand
Dollars ($750,000) per annum effective May 23, 2007 for the duration of the Term
(“Base Salary”), which Base Salary shall be paid in equal semi-monthly
installments each year, to be paid semi-monthly in arrears.

4. The first sentence of Section 3(b) of the Agreement is hereby deleted and the
following substituted therefor:

The Executive shall receive a bonus for each fiscal year ending during the Term,
payable annually in arrears, which shall be based on a target of One Hundred
percent (100%) of Base Salary paid during such fiscal year, provided the Company
achieves certain annual performance goals established by the Board from time to
time (the “Bonus”).

5. Section 3(e) of the Agreement is hereby amended in its entirety to read as
follows:

 

  (e) Long-Term Incentive Award. Subject to Board approval, Executive shall be
eligible to receive each fiscal year during the Term (commencing with fiscal
year 2008) a Company-stock based award or other consideration valued at 150% of
Executive’s Base Salary at the time of the award, and with such award containing
certain vesting conditions to be based on achievement of Company’s performance
objectives established by the Board from time to time.

6. Section 3(f) of the Agreement is hereby deleted in its entirety.

7. Section 3(g) of the Agreement is hereby designated as Section 3(f) and
amended to replace the words “four (4)” therein with “five (5).”

8. Section 3(h) of the Agreement is hereby designated as Section 3(g).

9. Section 3(i) of the Agreement is hereby designated as Section 3(h) and
amended in its entirety to read as follows:

 

  (h)

Vehicle. Pursuant to the Company’s policy for use of vehicles by executives,
Executive shall be provided the use of a leased vehicle suitable for a Chief
Executive Officer of a company similar to the Company. Unless the Executive’s
employment is terminated by the Company for Cause or by the Executive pursuant
to Section 4(d), Executive shall be entitled to purchase such vehicle for $100
upon the earlier of (i) the



--------------------------------------------------------------------------------

 

expiration of the lease for such vehicle or (ii) the termination of Executive’s
employment. In the event of the termination of the Company’s leased car policy,
Executive shall be entitled thereafter to receive the monthly car allowance then
in effect under the Company’s policy for his position.

10. Section 3(j) of the Agreement is hereby designated as Section 3(i) and
amended in its entirety to read as follows:

 

  (i) D&O Insurance. The Company shall indemnify the Executive against any and
all claims and costs of defense arising from or relating to Executive’s
performance of his job responsibilities to the maximum extent provided by law,
but not for any action, suit, arbitration or other proceeding (or portion
thereof) initiated by the Executive, unless authorized or ratified by the Board.
Such indemnification shall be covered by the terms of the Company’s policy of
insurance for directors and officers in effect from time to time (the “D&O
Insurance”). Copies of the Company’s charter, by-laws and D&O Insurance will be
made available to the Executive upon request.

11. Section 3(k) of the Agreement is hereby designated as Section 3(j).

12. Section 4(d) of the Agreement is hereby amended in its entirety to read as
follows:

 

  (d) Voluntary Termination by Executive. The Executive shall be entitled to
voluntarily terminate his employment hereunder upon sixty (60) days prior
written notice to the Company. Except as provided in Section 4(e), any such
termination shall be treated as a termination by the Company for “Cause” under
Section 5, unless notice of such termination was given within sixty (60) days
after a Change in Control (which, for purposes of this Agreement, shall have the
meaning given that term in the 2004 Rayovac Incentive Plan), in which case such
termination shall be treated in accordance with Section 5(c) hereof.

13. Section 4(e) of the Agreement is hereby amended in its entirety to read as
follows:

 

  (e) Termination by Executive Arising Out of Constructive Termination. The
Executive shall be entitled to terminate his employment and appointment
hereunder, without prior notice, upon, but in no event later than three months
after, the occurrence of a Constructive Termination. For the purposes of this
Agreement and any stock option agreements or restricted stock award agreements
between the Company and the Executive, any such termination shall be treated as
a termination by the Company without Cause. For this purpose, a “Constructive
Termination” shall mean:

 

  (i) any reduction, not consented to by Executive, in Executive’s Base Salary
then in effect;



--------------------------------------------------------------------------------

  (ii) the relocation, not consented to by Executive, of the Company’s office at
which Executive is principally employed as of the date hereof to a location more
than fifty (50) miles from such office, or the requirement by the Company that
Executive be based at an office other than the Company’s office at such location
on an extended basis, except for required travel on the Company’s business to an
extent substantially consistent with Executive’s business travel obligations;

 

  (iii) a substantial diminution or other substantive adverse change, not
consented to by Executive, in the nature or scope of Executive’s
responsibilities, authorities, powers, functions or duties; or

 

  (iv) a breach by the Company of any of its other material obligations under
this Agreement and the failure of the Company to cure such breach within thirty
(30) days after written notice thereof by Executive.

14. Section 5(a) of the Agreement is hereby amended in its entirety to read as
follows:

 

  (a) Termination by the Company with Cause or Voluntarily by the Executive. If
the Executive’s employment hereunder is terminated by the Company with Cause or
if the Executive voluntarily terminates his employment hereunder (except under
circumstances constituting a Constructive Discharge, or as provided in
Section 5(c)), the Executive’s salary and other benefits specified in Section 3
shall cease at the time of such termination, and the Executive shall not be
entitled to any compensation specified in Section 3 which was not required to be
paid prior to such termination; provided, however, that the Executive shall be
entitled to continue to participate in the Company’s medical benefit plans to
the extent required by law. Upon any termination of employment, the Company
shall promptly pay to the Executive accrued salary and vacation pay,
reimbursement for expenses incurred through the date of termination in
accordance with Company policy, and accrued benefits through the Company’s
benefit plans, programs and arrangements.

15. Section 5(b) of the Agreement is hereby amended in its entirety to read as
follows:

 

  (b) Without Cause, Death or Disability. If the Executive’s employment
hereunder is terminated by the Company (a) without Cause or (b) by reason of
death or Disability, and the Executive executes a separation agreement with a
release of claims agreeable to the Company (to the extent that the Executive is
physically and mentally capable to execute such an agreement), the ongoing
compensation obligations specified in Section 3 shall be discontinued as of the
date of termination and the Company shall thereafter timely remit the amounts
and provide the Executive the benefits as follows:



--------------------------------------------------------------------------------

  (i) The Company shall pay to the Executive as severance, an amount in cash
equal to double the sum of (A) the Executive’s Base Salary, and (B) the annual
Bonus (if any) earned by the Executive pursuant to any annual bonus or incentive
plan maintained by the Company in respect of the fiscal year ending immediately
prior to the fiscal year in which the termination occurs. Additionally, the
Company shall pay to the Executive an amount equal to a pro rata portion of the
annual Bonus the Executive actually would have earned for the fiscal year in
which termination occurs if the Executive had not terminated employment. Such
pro-ration shall be based on the number of weeks the Executive worked during
such fiscal year prior to such termination divided by 52. Except as otherwise
provided below, payment of this cash amount will be made at the time at which a
Bonus would have been paid to the Executive for the fiscal year in which
termination occurs if the Executive had not terminated Employment with the
Company.

Notwithstanding the foregoing, the aggregate amount described in the preceding
paragraph shall be paid to the Executive in a single-sum payment on the first
day of the seventh month following the date of the Executive’s termination of
employment except to the extent that payment is not required to be delayed under
to comply with section 409A of the Internal Revenue Code of 1986, as amended,
and any Treasury regulations or other guidance promulgated thereunder,
pertaining to “specified employees,” in which case, the payment will be made
upon the Executive’s termination of employment.

 

  (ii)

For the greater of (i) the 24-month period immediately following such
termination or (ii) the remainder of the Initial Term, the Company shall arrange
to provide the Executive and his dependents the additional benefits specified in
Section 3(c) substantially similar to those provided to the Executive and his
dependents by the Company immediately prior to the date of termination, at no
greater cost to the Executive than the cost to the Executive immediately prior
to such date. Benefits otherwise receivable by the Executive pursuant to this
Section 5(b)(ii) shall cease immediately upon the discovery by the Company of
the Executive’s breach of the covenants contained in Section 6 or 7 hereof. In
addition, benefits otherwise receivable by the Executive pursuant to this
Section 5(b)(ii) shall be reduced to the extent benefits of the same type are
received by or made available to the Executive during the 24-month period
following the Executive’s termination of employment (and any such benefits
received by or made available to the Executive shall be reported to the Company
by the Executive); provided, however, that the Company shall reimburse the
Executive for the excess, if any, of the cost of such



--------------------------------------------------------------------------------

 

benefits to the Executive over such cost immediately prior to the date of
termination.

 

  (iii) The Executive’s accrued vacation (determined in accordance with Company
policy) at the time of termination shall be paid as soon as reasonably
practicable.

 

  (iv) Executive shall continue to be entitled to indemnification pursuant to
Section 3(i) for events occurring prior to the date of Executive’s termination.

 

  (v) Any outstanding awards made pursuant to Section 3(e) will become vested
immediately.

 

  (vi) Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state, or local law and any additional
withholding to which the Executive has agreed.

16. Section 5(c) of the Agreement is hereby amended in its entirety to read as
follows:

 

  (c) Following Change in Control. If the Executive elects to terminate his
employment within sixty (60) days following a Change in Control in accordance
with Section 4(d), and the Executive executes a separation agreement with a
release of claims agreeable to the Company (to the extent that the Executive is
physically and mentally capable to execute such an agreement), then such
termination by the Executive shall be treated as a termination by the Company
without Cause, and the Executive shall be entitled to the compensation provided
in Section 5(b), except that instead of the payment provided for in
Section 5(b)(i)(B) hereof, the Executive shall be entitled to the annual Bonus
(if any) earned pursuant to any annual bonus or incentive plan maintained by the
Company in respect of the fiscal year in which such termination occurs, and he
shall be entitled to the full amount of such Bonus even if he terminates his
employment before the end of such fiscal year. Notwithstanding the foregoing,
the Company may require that the Executive continue to remain in the employ of
the Company for up to a maximum of three (3) months following the Change in
Control (the “Post-Term Period”). Notwithstanding the foregoing, if payment in
accordance with the preceding sentence would subject the Executive to tax under
section 409A of the Internal Revenue Code of 1986, as amended, then payment will
be suspended until the first date as of which payment can be made without
subjecting the Executive to such tax.

17. Section 5(d) is hereby further amended to eliminate Section 5(d)(i), to
redesignate Section 5(d)(ii) as Section 5(d)(i), and to redesignate
Section 5(d)(iii) as Section 5(d)(ii).

18. Section 6(a) is hereby amended in its entirety to read as follows:



--------------------------------------------------------------------------------

  (a) The Executive agrees that during the during his employment and for the
two-year period immediately following the termination of his employment for any
reason (hereafter, the “Non-Competition Period”), he will not, directly or
indirectly, either separately, jointly or in association with others, as an
officer, director, consultant, agent, employee, owner, principal, partner or
stockholder of any business, provide services of the same or similar kind or
nature that he provides to the Company to, or have a financial interest in
(excepting only the ownership of not more than 5% of the outstanding securities
of any class listed on an exchange or the Nasdaq Stock Market), any competitor
of the Company (which means any person or organization that is in the business
of or makes money from designing, developing, or selling products or services
similar to those products and services developed, designed or sold by the
Company); provided, however, that the Executive may provide services to or have
a financial interest in a business that competes with the Company if his
employment or financial interest is with a separately managed or operated
division or affiliate of such business that does not compete with the Company.
The Executive recognizes, acknowledges and agrees that his duties and
responsibilities hereunder will be performed throughout the United States and
Canada and will result in Executive’s having material contact with the Company’s
customers, suppliers, vendors, and employees throughout the United States and
Canada. Accordingly, the Parties acknowledge and agree that the restrictions set
forth in this Section 6(a) shall extend to the United States and Canada
(hereafter, the “Restricted Territory”) and that this geographic scope is
reasonable based on the geographic scope of Executive’s duties and
responsibilities.

19. Section 6(b) is hereby amended in its entirety to read as follows:

 

  (b) Without limiting the generality of clause (a) above, the Executive further
agrees that, during the Non-Competition Period, he will not, within the
Restricted Territory, directly or indirectly, either separately, jointly or in
association with others, solicit, divert, take away, or attempt to solicit,
divert, or take away, any customer or person to whom the Company has sent a
written sales or servicing proposal or contract in connection with the business
of the Company within the immediately preceding two-year period (hereafter, a
“Prospective Customer”), for the purpose of or with the intention of selling or
providing to such customer or Prospective Customer any product or service
similar to any product or service sold, provided, offered, or under development
by the Company during the two-year period immediately preceding the termination
of Executive’s employment for any reason (or during the preceding two years if
during Executive’s employment); provided, however, that this restriction shall
only apply to customers or Prospective Customers of the Company with whom
Executive had contact or about whom the Executive acquired confidential
information by virtue of his employment with the Company at any time during such
two-year period.



--------------------------------------------------------------------------------

20. Section 6(d) is hereby amended to add the following sentence at the end
thereof:

Sections 6(a), 6(b), and 6(c) each are intended to be considered and construed
as separate and independent covenants; any ruling that any one or more of these
sections is overbroad or otherwise invalid shall not affect the validity of any
of the other sections or any other section of this Agreement.

21. Section 7(a) is hereby amended in its entirety to read as follows:

 

  (a) The Executive agrees to hold in strict confidence and, except as the
Company may authorize or direct, not disclose to any person or use (except in
the performance of his services hereunder) any confidential information or
materials received by the Executive from the Company and any confidential
information or materials of other parties received by the Executive in
connection with the performance of his duties hereunder. For purposes of this
Section 7(a), confidential information or materials shall include, but are not
limited to, existing and potential customer information, existing and potential
supplier information, product information, design and construction information,
pricing and profitability information, financial information, sales and
marketing strategies and techniques and business ideas or practices (hereafter
“Confidential Information”). The restriction on the Executive’s use or
disclosure of Confidential Information shall remain in force during the
Executive’s employment hereunder and until the earlier of (x) the expiration of
a period of two (2) years thereafter or (y) such time as the Confidential
Information is of general knowledge in the industry through no fault of the
Executive or any agent of the Executive. The Executive also agrees to return to
the Company promptly upon its request any Company information or materials in
the Executive’s possession or under the Executive’s control. This Section 7(a)
is not intended to preclude Executive from being gainfully employed by another.
Rather, it is intended to prohibit Executive from using the Company’s
confidential information or materials in any subsequent employment or employment
undertaken that is not for the benefit of the Company during the identified
period.

22. Section 7(c) is hereby amended to add the following sentence at the end
thereof:

Nothing in this Agreement or elsewhere shall prevent the Executive from
retaining his desk calendars, address book and rolodex.

23. Section 8 is hereby amended in its entirety to read as follows:

 

  8.

Notices. All notices or other communications hereunder shall be in writing and
shall be deemed to have been duly given (a) when delivered personally, (b) upon
confirmation of receipt when such notice or other



--------------------------------------------------------------------------------

 

communication is sent by facsimile or telex, (c) one day after delivery to an
overnight delivery courier, or (d) on the fifth day following the date of
deposit in the United States mail if sent first class, postage prepaid, by
registered or certified mail. The addresses for such notices shall be as
follows:

 

  (a) For notices and communications to the Company:

Spectrum Brands, Inc.

Six Concourse Parkway

Suite 3300

Atlanta, GA 30328

Facsimile: (770) 829-6298

Attention: John Wilson

 

  (b) For notices and communications to the Executive: at the address set forth
in the records of the Company, as updated at the request of the Executive from
time to time.

Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.

24. The changes to the Agreement made by this Amendment shall be effective as of
May 23, 2007 (the “Effective Date”). Except as modified by this Amendment, the
Agreement remains in full force and effect, and the execution of this Amendment
shall not affect the rights of the Company or the Executive under the terms of
the Agreement as in effect immediately prior to the Effective Date with respect
to events occurring before the Effective Date.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SPECTRUM BRANDS, INC /s/ John T. Wilson By: John T. Wilson Vice President,
Secretary and General Counsel EXECUTIVE: /s/ Kent J. Hussey Name: Kent J. Hussey